Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 15, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153979(68)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MARLETTE AUTO WASH, LLC,                                                                                Kurtis T. Wilder,
           Plaintiff/Counterdefendant                                                                                 Justices
           -Appellant,
                                                                    SC: 153979
  v                                                                 COA: 326486
                                                                    Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff
             -Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff/counterdefendant-appellant to
  extend the time for filing its reply brief is GRANTED. The reply brief will be accepted
  as timely filed if submitted on or before August 31, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 15, 2017
                                                                               Clerk